Citation Nr: 0217380	
Decision Date: 12/03/02    Archive Date: 12/12/02	

DOCKET NO.  00-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an extension of the veteran's delimiting date 
for educational assistance benefits under Chapter 1606, 
Title 10, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from November 1984 
to May 1987.  He had subsequent service with the Selected 
Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which notified the veteran that 
his entitlement to payment of educational assistance 
benefits under Chapter 1606 of Title 10, United States Code 
would terminate as of February 4, 2000.  

In July 2002 the veteran testified before the undersigned 
member of the Board at a personal hearing on appeal at the 
San Diego Regional Office (RO).  The transcript of that 
hearing has been associated with his claims file.  


FINDINGS OF FACT

1.  The Department of Defense has reported that the veteran 
became eligible for Chapter 1606 educational benefits on 
February 4, 1990; his delimiting date was 10 years after 
that date, February 4, 2000.

2.  The current evidentiary record does not reflect any 
medical evidence of treatment received by the veteran for 
any physical or mental disability at any time between 
February 4, 1990, and February 4, 2000.  

3.  During the Persian Gulf War the veteran had a period of 
active duty under authority of 10 U.S.C. § 12301(d) (West 
2000) (formerly 10 U.S.C.A. § 672(d)).  





CONCLUSION OF LAW

The veteran is entitled to exclusion from the calculation of 
the delimiting date of his entitlement to Chapter 1606 
educational assistance for the number of days equal to the 
sum of the number of days during the Persian Gulf War during 
which he had active duty under authority of 10 U.S.C.A. 
§ 12301(d) plus four months.  10 U.S.C.A. §§ 12301(d), 
16131, 16132, 16133(a)(b)(4) (West 2000 & Supp. 2001); 
38 C.F.R. §§ 21.7540, 21.7550(a)(3), 21.7551 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Consideration 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The act and implementing regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA could not assist in the development 
of a claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit or the explicit provisions of the VCAA, VA 
duties have been fulfilled as discussed below.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in 
correspondence dated in January 2000 and in the statement of 
the case issued in April 2000 of the reasons and bases for 
the denial of his claim and the pertinent laws and 
regulations.  The Board concludes that discussions in the 
letter and statement of the case informed the veteran of the 
information and evidence needed to substantiate his claim 
and comply with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claim Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the appropriate service department information is of 
record and the veteran has presented evidence in support of 
his claim at his Board hearing.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the basis for the denial of 
his claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the results in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA 
resources is not warranted.  

As noted, in this case, even though the RO did not have the 
benefit or the explicit provisions of the VCAA, VA duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of the VCAA have been complied with regarding 
VA's duties to notify and to assist the veteran, the Board 
finds that the veteran has not been prejudiced by the 
Board's consideration on the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the reasons previously set forth, the Board believes 
that the veteran had been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, 
the Board finds that the veteran had been given adequate 
notice of the need to submit evidence or argument and that 
he is not prejudiced by this decision.  

Legal Criteria

The Montgomery GI Bill--Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserves of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army Air National Guard.  
The reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not 
require service in the active Armed Forces in order to 
qualify.  38 C.F.R. §§ 21.7520, 21.7540.  A reservist may 
use a maximum of 36 months of entitlement under 
Chapter 1606.  38 C.F.R. § 21.7570.  

Educational benefits are available to members of the 
Selected Reserves under Chapter 1606, Title 10, United 
States Code.  In pertinent part, a reservist initially 
becomes eligible when he/she enlist, reenlists or extends an 
enlistment as a reservist so that the total period of 
obligated service is at least six years from the date of 
such enlistment, reenlistment, or extension.  38 C.F.R. 
§ 21.7540.  If a reservist is serving in the Selected 
Reserve, but does not have a six-year contract, he/she does 
not have a basic eligibility date.  The basic eligibility 
date is the date on which service commences for the 
contracted six-year period.  

A reservist's period of eligibility expires effective the 
earlier of the following dates:  (1) The last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. 
§ 21.7550(a).  If a reservist is enrolled in an educational 
institution regularly operated on the quarter or semester 
system, and the reservist's period of eligibility would 
expire during a quarter or semester, the period of 
eligibility shall be extended to the end of the quarter or 
semester.  38 C.F.R. § 21.7550(b)(1).  If the reservist 
served on active duty during the Persian Gulf War and other 
specific criteria are satisfied then the period of service 
shall not be considered in determining the time limit on 
eligibility.  38 C.F.R. § 21.7550(a)(3).  The reservist may 
still use the full 10 years if he/she leaves a Selected 
Reserve because of a disability that was not caused by 
misconduct, the reserve unit was inactivated during the 
period from October 1, 1991, through September 30, 1999, or 
in circumstances when the reservist is involuntarily 
separated.  38 C.F.R. § 21.7550(c)(d).  

Further, a period of eligibility may be extended if the 
individual applies for an extension within a prescribed time 
period, and the individual was prevented from initiating or 
completing a program of education within the applicable time 
period, due to a physical or mental disability not the 
result of the reservist's own willful misconduct, and which 
was incurred in or aggravated by service in the Selected 
Reserve.  38 C.F.R. § 21.7551(a).  

Factual Background

Department of Defense data indicates that the veteran, by 
virtue of serving in the Selected Reserve, established basic 
eligibility for Chapter 1606 benefits as of February 4, 
1990.  He was awarded benefits thereafter for courses 
pursued for an undergraduate degree in law enforcement at 
Grossmont College beginning in February 1990.  The veteran 
withdrew from Grossmont College in the fall of 1992.  He 
reinitiated his course of study in the fall of 1999 and was 
notified of an award of educational assistance benefits 
under Chapter 106 (now Chapter 1606) for the period August 
23, 1999, to December 20, 1999, by a VA letter dated in 
September 1999.  This notification letter also informed the 
veteran that he had until February 3, 2000, to use his 
remaining Chapter 1606 entitlement.  

The veteran thereafter requested an extension of his 
delimiting date due to his physical inability to attend 
school for the majority of his entitlement period.  In 
support of this request, the veteran testified in July 2002 
before the undersigned member of the Board at the RO.  At 
that hearing and in correspondence on file the veteran 
presented reasons why he was unable to fully use his 
educational assistance benefits during his period of 
eligibility, which he believed warranted an extension of his 
entitlement period beyond February 3, 2000.  These reasons 
consisted of, as listed by the veteran in his substantive 
appeal to the Board, (1) work related scenarios that limited 
his ability to attend school; (2) his spouse's medical 
condition; and (3) his military commitments to his Air Force 
Reserve unit.  

Analysis

The Board has considered whether the veteran meets any of 
the criteria for extending his delimiting date for 
educational assistance benefits pursuant to 10 U.S.C. 
Chapter 1606 as set forth in 38 C.F.R. § 21.7550(a)(3) and 
38 C.F.R. § 27.7551(a).  The Board finds that he does.  The 
veteran does not maintain that he was prevented from 
utilizing his benefits within the prescribed time period due 
to physical or mental disability suffered by him not the 
result of his own willful misconduct and the record does not 
show otherwise.  However, documentation submitted by the 
veteran in support of his claim includes a Department of the 
Air Force special order R2-11, dated in April 1999 and 
issued under the authority of 10 U.S.C. § 12301 (previously 
10 U.S.C. § 672), which shows that the veteran served on 
active duty from May 9, 1999, to June 8, 1999, during the 
Persian Gulf War.  The "Persian Gulf War" started in August 
1990 and continues today.  See 38 U.S.C.A. § 101(33) (West 
1991).  The veteran has presented evidence that he was 
called to active duty for a period during the Persian Gulf 
War under the authority of 10 U.S.C. § 12301(d) (formerly 10 
U.S.C.A. § 672(d)).  38 U.S.C.A. § 16133(b)(4) (West 2001); 
38 C.F.R. § 21.7550(a)(3).  The veteran is therefore 
entitled to extension of his delimiting date for use of 
Chapter 1606 educational assistance equal to the period of 
active duty authorized by 10 U.S.C. § 12301(d) or its 
predecessor section plus four months.  

The Board has considered also the veteran's assertions 
pertaining to the demands of his employment and his wife's 
medical situation.  Unfortuately, the governing law and 
regulations do not permit extensions of delimiting dates 
based on such factors.

While the Board acknowledges the veteran has other orders 
indicating a period of active duty during the Persian Gulf 
War, these orders are not shown to be issued pursuant to the 
authority of 10 U.S.C.A. § 12301(d) and, thus, are not for 
application.

Under the circumstances, the Board need not in this decision 
reach the factual question whether the correctly calculated 
delimiting date of the veteran's Chapter 1606 entitlement 
fell or will fall during an enrollment term under 38 C.F.R. 
§ 21.7550(b), or whether the current delimiting date of 
February 4, 2000, remains correct.  


ORDER

Entitlement to extension of the delimiting date for 
educational assistance under Chapter 1606, Title 10, United 
States Code, is granted, subject to applicable laws 
governing calculation of the length of extension.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

